On May 22, 2003, the defendant was sentenced to the following:
Count I: Assault with a Weapon, a Felony: Five (5) years in the Montana State Prison, all suspended; and Count II: Robbery, a Felony: a Fifteen (15) year commitment to the Department of Corrections, with Twelve (12) years suspended, to run concurrently with Count I.
*44DATED this 25th day of June, 2004.
On June 11, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, but was represented by Benjamin Anciaux. The state was not represented.
Mr. Anciaux advised the Sentence Review Board that he spoke with the defendant and the defendant advised him that he did not wish to proceed with a hearing before the Sentence Review Board.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 11th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Alt. Member, Hon. Kurt D. Krueger.